Case 2:19-cv-00066-JRG Document 132 Filed 04/08/20 Page 1 of 2 PageID #: 4942



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

OPTIS WIRELESS TECHNOLOGY,                     §
LLC, OPTIS CELLULAR                            §
TECHNOLOGY, LLC, PANOPTIS                      §
PATENT MANAGEMENT, LLC,                        §
UNWIRED PLANET, LLC, UNWIRED                   §
PLANET INTERNATIONAL                           §
LIMITED,                                       §
                                               §
                                               §
                Plaintiffs,                    §
                                               §     CIVIL ACTION NO. 2:19-CV-00066-JRG
v.                                             §
                                               §
APPLE INC.,                                    §
                                               §
                Defendant.                     §


                          ORDER TO PAY TECHNICAL ADVISOR

       The Court previously appointed Mr. D. Tiller as technical advisor in the above-captioned

action, with his costs to be assessed equally between Plaintiffs and Defendant and timely paid as

billed. The Court has received Mr. Tiller’s invoice for services through April 8, 2020, in the

amount of $28,770.00, and hereby ORDERS payment to be promptly made to Mr. Tiller within

thirty (30) days of this Order as follows:

       Plaintiffs:     $ 14,385.00

       Defendant:      $ 14,385.00

       TOTAL:          $ 28,770.00
Case 2:19-cv-00066-JRG Document 132 Filed 04/08/20 Page 2 of 2 PageID #: 4943




     So ORDERED and SIGNED this 8th day of April, 2020.




                                               ____________________________________
                                               RODNEY GILSTRAP
                                               UNITED STATES DISTRICT JUDGE




                                        2
